NOT FOR PUBLICATION WITHOUT THE
                 APPROVAL OF THE APPELLATE DIVISION

                                        SUPERIOR COURT OF NEW JERSEY
                                        APPELLATE DIVISION
                                        DOCKET NO. A-0945-14T2

CITIZENS UNITED RECIPROCAL EXCHANGE,

     Plaintiff-Appellant,                      APPROVED FOR PUBLICATION

                                                       May 6, 2016
v.
                                                 APPELLATE DIVISION
NORTHERN NJ ORTHOPEDIC SPECIALISTS,

     Defendant-Respondent.
__________________________________________

           Argued December 8, 2015 – Decided May 6, 2016

           Before Judges Hoffman, Leone and Whipple.1

           On appeal from the Superior Court of New
           Jersey, Law Division, Passaic County, Docket
           No. L-2901-14.

           Sonya Lopez-Bright argued the cause for
           appellant (Bright & Sponder, attorneys; Evan
           D. Haggerty, of counsel and on the briefs).

           Kimberly A. Kopp argued the cause for
           respondent   (Massood  &   Bronsnick,   LLC,
           attorneys; Michael T. Madaio, of counsel and
           on the brief).

     The opinion of the court was delivered by

LEONE, J.A.D.

     Plaintiff    Citizens     United     Reciprocal     Exchange       (CURE)

appeals   from   the   Law   Division's    September    11,   2014      order,

1
  Judge Whipple did not participate in oral argument.                She joins
the opinion with counsel's consent. R. 2:13-2(b).
dismissing        as    untimely     CURE's      summary      action    challenging       a

personal injury protection (PIP) arbitration award.                              We hold

that if a party files an application to modify under N.J.S.A.

2A:23A-12(d), or an application to modify or clarify under the

rules of the PIP dispute resolution organization, a party must

file any summary action "within 30 days after receipt of" the

order granting or denying the application.                            N.J.S.A. 2A:23A-

13(a).      Accordingly, we affirm.

                                            I.

      The    following      facts     are   taken      from     the    documents    filed

before the Law Division and the Dispute Resolution Professional

(DRP).2      In 2009,       a passenger in a vehicle insured by CURE

sustained personal injuries in an accident.                       Defendant Northern

NJ Orthopedic Specialists (Orthopedic) performed spinal surgery

on   the    passenger      in   2011.       Orthopedic        submitted    a    bill    for

$89,266 to CURE, which initially denied the claim.

      Orthopedic         made   a    demand      for    PIP      arbitration       to   be

conducted     by       Forthright    Solutions      (Forthright).              Orthopedic

claimed     PIP    benefits     of   $55,410.29.           On   April    8,    2013,    the


2
   "Dispute Resolution Professional" is the title for the
arbitrator used in the PIP arbitration statute, N.J.S.A. 39:6A-
5.1, and the PIP arbitration regulations, N.J.A.C. 11:3-5.1 to -
5.12. See, e.g., N.J.A.C. 11:3-5.2. In N.J.S.A. 2A:23A-13(a),
the arbitrator is referred to as an "umpire." We use both terms
to encompass the DRP here.



                                            2                                    A-0945-14T2
Forthright     DRP    granted      Orthopedic          $16,433.05,       together     with

counsel fees, costs, and interest.

      Orthopedic filed a summary action in the Law Division.                            The

court     entered    a    consent       judgment        vacating       the   award      and

remanding to Forthright, pursuant to N.J.S.A. 2A:23A-13(c)(5),

so the DRP could consider certain evidence.

      After     a    second      hearing,       the      DRP    awarded      Orthopedic

$31,939.99, plus additional counsel fees.                        The new award was

sent to the parties by Forthright's letter dated March 31, 2014.

      Thirty-five        days    later,    on     May    5,    2014,     CURE    made    an

application for "clarification/modification," asking Forthright

for "clarification" of the award "pursuant to Forthright Rule

24(a)."        Forthright        Rule      24     is     entitled        "Modification/

Clarification of Award."            Rule 24(a) provides that a party may

submit    a   request     to    "clarify    the    Award."         The    rule   further

provides that: "[a]ny party may make the request by written

application . . . received by Forthright within 35 days after

the   date    of    Forthright's        letter     sending      the      Award   to     the

parties"; "[a]ll other parties may submit a response to the

request . . . within 45 days after the date of Forthright's

letter sending the Award to the parties"; and "[t]he DRP shall




                                           3                                     A-0945-14T2
issue an Order within 35 days of Forthright's submission [of the

request and any responses] to the DRP."3

     The    DRP     denied   CURE's    application     for   clarification,

finding    the    issues   were   "sufficiently   addressed."     Both     the

DRP's   "Clarification       Denied   Order,"   and   Forthright's    letter

sending it to the parties, were dated June 20, 2014.            Forty-five

days later, on August 4, 2014, CURE filed in the Law Division a

complaint and a request for an order to show cause, asking that

the DRP's award be vacated under N.J.S.A. 2A:23A-13.

     On September 11, 2014, Judge Thomas F. Brogan ruled that

"N.J.S.A. 2A:23A-13(a) required [CURE] to file the Order to Show

Cause and complaint within 30 days of the date [CURE] received

the Modification/Clarification Denied Order instead of within 45

days of the date [CURE] received the Modification/Clarification

Denied Order."      Because CURE filed beyond thirty days, the court

dismissed CURE's filings with prejudice.              CURE filed an appeal

to this court.




3
  Forthright, New Jersey No-Fault PIP Arbitration Rules, at 14-15
(eff.        April       15,       2013),        http://www.nj-no-
fault.com/users/nj/resources/NJ%20PIP%20Arbitration%20Rules%20-
%20Amended%20April%2015%20%202013.pdf.    Forthright Rule 25 also
allows the parties to "appeal an Award or an Order granting
dismissal to a panel of 3 designated DRPs." Id. at 15. Because
no such appeal was taken here, Forthright Rule 25 is not before
us.



                                       4                             A-0945-14T2
                                                 II.

       Orthopedic contends CURE is barred from appealing to this

court by the Alternative Procedure for Dispute Resolution Act

(APDRA), N.J.S.A. 2A:23A-1 to -19.                          Under the APDRA, a party to

the    arbitration          may    "commence          a    summary     application         in    the

Superior Court for its vacation, modification or correction."

N.J.S.A.          2A:23A-13(a).            "Upon          the    granting      of     an      order

confirming,         modifying       or    correcting            an   award,   a     judgment      or

decree       shall     be   entered       by     the      [trial]     court[.]"        N.J.S.A.

2A:23A-18(b).          N.J.S.A. 2A:23A-18(b) then provides: "There shall

be no further appeal or review of the judgment or decree."

       Our Supreme Court upheld N.J.S.A. 2A:23A-18(b) in Mt. Hope

Dev. Assocs. v. Mt. Hope Waterpower Project, L.P., 154 N.J. 141,

148-52 (1998).              The Court ruled that "the language of APDRA

unmistakably informs parties that by utilizing its procedures

they    are       waiving       [their]    right"         to    appeal    beyond     the      trial

court, and that such a waiver generally must be enforced.                                        Id.

at    148.        However,        the    Court    recognized          there   may     be    "'rare

circumstances' grounded in public policy that might compel . . .

limited appellate review."                 Id. at 152.

       We have held that N.J.S.A. 2A:23A-18(b) "does not bar our

review       of    .   .    .     the    judge's          dismissal      of   the    action       on

timeliness grounds."                    Liberty Mut. Ins. Co. v. Garden State




                                                  5                                        A-0945-14T2
Surgical    Ctr.,     L.L.C.,         413    N.J.     Super.    513,     517    (App.      Div.

2010).     Thus, we have the "authority to examine . . . the order

dismissing the complaint as untimely."                       Id. at 521-24 (reversing

the Law Division's dismissal "insofar as it was based on the

time-bar contained in N.J.S.A. 2A:23A-13(a)").

       Such review is particularly appropriate here because "[t]he

unsettled questions of statutory interpretation" here have "yet

to   be   resolved     in    a    published          opinion,"    and     "[t]he       repeat

players in the PIP system — claimants, insurers, DRPs, lawyers,

and trial judges — all can benefit from definitive precedential

guidance."       Kimba Med. Supply v. Allstate Ins. Co., 431 N.J.

Super. 463, 482-83 (App. Div. 2013), certif. granted, 217 N.J.
286,   certif.      dism'd       as    improvidently         granted,     223 N.J. 347

(2014).        Accordingly,           we    address    and     resolve    the       statutory

timeliness issues raised by CURE's appeal.

                                              III.

       Under    the   PIP    arbitration             statute,    N.J.S.A.       39:6A-5.1,

"'[d]isputes between an insurer and a claimant as to whether

benefits are due under the PIP                       [arbitration] statute may be

resolved,      at     the    election          of     either     party,        by     binding

arbitration or by civil litigation.'"                    Kimba Med. Supply, supra,

431 N.J. Super. at 467 (citation omitted).                       "The Legislature has

empowered the Commissioner of Banking and Insurance to designate




                                               6                                     A-0945-14T2
an organization to serve as an arbitration forum for such PIP

disputes, where the parties have elected that procedure."                        Id.

at   467-68    (citing    N.J.S.A.     39:6A-5.1(b));       see    also    N.J.A.C.

11:3-5.3(a).       "The organization that presently serves in that

capacity is Forthright[.]"           Kimba Med. Supply, supra, 431 N.J.

Super. at 468.

      "The Legislature has further authorized the Commissioner to

adopt   rules      and   regulations     for     the   conduct     of     such   PIP

arbitration proceedings."        Ibid. (citing N.J.S.A. 39:6A-5.1(b)).

"The Commissioner has duly adopted such regulations, which are

codified      at   N.J.A.C.   11:3-5.1      to    -5.12."         Ibid.      "[T]he

Commissioner has incorporated aspects of the APDRA to govern PIP

arbitrations in the designated forum."                 Ibid.      In particular,

effective January 2013, N.J.A.C. 11:3-5.6(g) provides:

              The final determination of the dispute
              resolution professional shall be binding
              upon    the   parties,    but   subject    to
              clarification/modification and/or appeal as
              provided by the rules of the dispute
              resolution organization, and/or vacation,
              modification or correction by the Superior
              Court in an action filed pursuant to
              N.J.S.A. 2A:23A-13 for review of the award.

      N.J.S.A. 2A:23A-13(a), the key provision here, provides:

              A   party  to   an   alternative   resolution
              proceeding   shall    commence   a    summary
              application in the Superior Court for its
              vacation, modification or correction within
              45 days after the award is delivered to the
              applicant, or within 30 days after receipt



                                        7                                  A-0945-14T2
            of an award modified pursuant to subsection
            d. of section 12 of this act,[4] unless the
            parties shall extend the time in writing.
            The award of the umpire shall become final
            unless the action is commenced as required
            by this subsection.

            [(emphasis and footnote added).]

    Thus, under N.J.S.A. 2A:23A-13(a), "[a]fter the award is

delivered   by   the   umpire,   the       parties   have   forty-five   days

(thirty days if the award is modified) to commence a summary

action in the Chancery Division of the Superior Court to vacate,

correct, or modify the award."             Mt. Hope Dev. Assocs., supra,

154 N.J. at 146.5      However, CURE's appeal raises two unsettled

issues in the statutory construction of N.J.S.A. 2A:23A-13(a).

    First, N.J.S.A. 2A:23A-13(a) "does not reveal the amount of

time a party has to challenge an award when an application to

modify has been denied."     Liberty Mut. Ins. Co., supra, 413 N.J.

Super. at 523.      Second, N.J.S.A. 2A:23A-13(a) does not reveal

4
  Subsection 12(d) provides that, "[o]n written application of a
party to the umpire within 20 days after delivery of the award
to the applicant, the umpire may modify the award upon the
grounds stated in subsection e. of section 13 of this act."
N.J.S.A. 2A:23A-12(d); see also N.J.S.A. 2A:23A-13(e).
5
  When Mount Hope was decided, N.J.S.A. 2A:23A-19 provided that
such summary actions "shall be heard in the Chancery Division."
L. 1987 c. 54, § 19.    That requirement was later removed when
N.J.S.A. 2A:23A-19 was amended to provide that such summary
actions "shall be heard in accordance with any rules adopted by
the New Jersey Supreme Court." L. 2005 c. 338 § 1. Pursuant to
the Rules of Court, the parties here filed in the Law Division.
See R. 4:3-1(a).



                                       8                            A-0945-14T2
the amount of time a party has to challenge an award when the

application to modify is made not pursuant to N.J.S.A. 2A:23A-

12(d), but pursuant to the rules adopted by the organization.

       "It     is     well    settled     that      the    goal     of   statutory

interpretation is to ascertain and effectuate the Legislature's

intent."      Cashin v. Bello, 223 N.J. 328, 335 (2015).                 "'In most

instances,      the    best   indicator       of   that   intent    is   the    plain

language chosen by the Legislature.'"                 Ibid. (citation omitted).

We    "must   read    words   'with[in]       their   context'     and   give    them

'their generally accepted meaning.'"                   Ibid. (quoting N.J.S.A.

1:1-1).       "Statutory language is to be interpreted 'in a common

sense manner to accomplish the legislative purpose.'"                     State v.

Olivero, 221 N.J. 632, 639 (2015) (quoting N.E.R.I. Corp. v.

N.J. Highway Auth., 147 N.J. 223, 236 (1996)).                     "When a statute

is ambiguous as written, however, a court may consider extrinsic

sources, including 'legislative history, committee reports, and

contemporaneous construction.'"               Cashin, supra, 223 N.J. at 335-

36.

       "As with all issues of statutory construction, our review

in this matter is de novo."             Id. at 335.        We must hew to that

standard of review.




                                          9                                A-0945-14T2
                                    A.

    The    first    unsettled   issue    concerns       the    applicable    time

period    under    N.J.S.A.   2A:23A-13(a)      after    the    denial     of    an

application to modify an award under N.J.S.A. 2A:23A-12(d) (a

"12(d) application").         N.J.S.A. 2A:23A-13(a) clearly addresses

two scenarios.      First, if no party files a 12(d) application, a

party must file a summary action challenging the award "within

45 days after the award is delivered to the applicant."                     Ibid.

Second, if a party files a 12(d) application, and the umpire

issues a modified award, a party must file a summary action

challenging the modified award "within 30 days after receipt of

an award modified pursuant to [N.J.S.A. 2A:23A-12(d)]."                     Ibid.

However,    N.J.S.A.    2A:23A-13(a)     does    not     address    the     third

scenario where a party files a 12(d) application, and the umpire

issues an order denying modification of the award.

    CURE argues that N.J.S.A. 2A:23A-13(a) allowed it to file

its summary action within forty-five days of its receipt of the

DRP's Clarification Denied Order, but that order is not "the

award."    Ibid.     Orthopedics argues that N.J.S.A. 2A:23A-13(a)

required CURE to file its summary action within thirty days of

its receipt of the Clarification Denied Order, but that order is




                                    10                                   A-0945-14T2
not    "an     award   modified     pursuant    to    [N.J.S.A.     2A:23A-12(d)]."

Ibid.6

       We find N.J.S.A. 2A:23A-13(a) to be ambiguous regarding the

time to commence a summary action in the third scenario where

the umpire issues an order denying modification of the award.

Unfortunately,         the   legislative   history        of   N.J.S.A.    2A:23A-13

does     not     directly     address    that     issue.        "The      Draftsman's

Legislative        History,         reprinted        at    N.J.S.A.        2A:23A-13,

specifically       notes     that    subsection      13(a)     of   the    APDRA   was

derived from N.J.S.A. 2A:24-7 to -8, N.Y.C.P.L.R. § 7511, and 7

U.L.A. § 12(b)" of the Uniform Arbitration Act (1956).                          Kimba

Med. Supply, supra, 431 N.J. Super. at 485 n.11.                    However, those

provisions shed no light on this issue.

6
  A third, alternative interpretation would require CURE to file
its summary action within forty-five days of its receipt of the
original award.   That interpretation would require a party to
commence a summary action in court even though a party's 12(d)
application could still be pending before the umpire.    A 12(d)
application must be made "within 20 days after delivery of the
award to the applicant"; "objection to modification must be
served . . . within 10 days of receipt of the notice" of the
application; and "[t]he umpire shall dispose of any application
. . . within 30 days after either written objection to
modification has been served or the time for serving an
objection has expired, whichever is earlier." N.J.S.A. 2A:23A-
12(d). We decline to interpret N.J.S.A. 2A:23A-13(a) to require
simultaneous and possibly unnecessary court proceedings while
the case is still before and may be resolved by the umpire. "A
statute should be considered in light of its surrounding
provisions," and "should not be construed in a way that would
produce an absurd result." In re Expungement Petition of J.S.,
223 N.J. 54, 72-73 (2015).



                                         11                                  A-0945-14T2
       We find guidance from the general purpose of the APDRA,

which emphasizes the need for expedition both in the dispute

resolution     process       and     in    any       judicial   review.         The    APDRA

emphasizes     that    it     seeks       "the       expeditious     resolution       of   the

alternative resolution proceedings," N.J.S.A. 2A:23A-3(a), (b),

and that judicial review of awards "shall be summary in nature

and expedited," N.J.S.A. 2A:23A-19; see also N.J.S.A. 2A:23A-

13(b).     Indeed, the Legislature directed that "[t]his act shall

be liberally construed to effectuate its remedial purpose of

allowing parties by agreement to have resolution of factual and

legal issues in accordance with informal proceedings and limited

judicial review in an expedited manner."                      N.J.S.A. 2A:23A-19.

       Moreover, in enacting the APDRA, the Legislature repeatedly

stressed that "[t]he purpose of this bill . . . is to establish

an efficient and expeditious procedure for the resolution of

civil    disputes,"         and    that     the       bill   contemplated       "expedited

summary    review     to     the   Chancery          Division   of    Superior    Court."

Sponsor's Statement Appended to Assemb. B. No. A296, at 12-13

(Jan. 14, 1986); Assemb. Judiciary Comm. Statement to Assemb. B.

No.    A296,   at     1-2    (June        16,    1986);      Senate    Judiciary       Comm.

Statement to Assemb. B. No. A296, at 1-2 (Oct. 27, 1986); see

also     Draftsman's        Legis.    History,          reprinted      before     N.J.S.A.

2A:23A-1.      The Governor agreed that the APDRA was "intended to




                                                12                                A-0945-14T2
provide a speedier and less expensive process for resolution of

disputes," and that "reviews of umpire rulings by the Superior

Court   are   to   be    expedited."        Governor's    Reconsideration      and

Recommendation Statement to Assemb. B. No. 296, at 1 (Jan. 7,

1987), reprinted at N.J.S.A. 2A:23A-1.                 See also Mt. Hope Dev.

Assocs., supra, 154 N.J. at 145, 148.

    We    give     great   weight     to    the   Legislature's    emphasis     on

expediting such proceedings, and its instruction to construe the

APDRA to effectuate its remedial purpose of proceeding "in an

expedited manner."         N.J.S.A. 2A:23A-19.         That purpose is better

served by construing N.J.S.A. 2A:23A-13(a) to require a party to

file a summary action within thirty days of its receipt of an

order denying its 12(d) application.

    That      construction     also    better      fits   the   most    plausible

reasons why the Legislature may have chosen to require a party

to file a summary action "within 45 days after the award is

delivered     to   the     applicant"       if    no   party    files   a   12(d)

application, while requiring a party to file a summary action

"within 30 days after receipt of an award modified pursuant to

[a 12(d) application]."        N.J.S.A. 2A:23A-13(a).           The Legislature

thus mandated filing within the shorter period when a party has

delayed the proceedings by filing a 12(d) application to modify

the original award, and when a party thus has had a longer




                                           13                            A-0945-14T2
period to become familiar with the original award's terms, some

of which may remain in force in the modified award.                      Similarly,

when a party files an unsuccessful 12(d) application, the party

has delayed the proceedings, and has had a longer period to

become familiar with the original award's terms, all of which

remain in force.        Such a party should similarly have to file any

summary action within thirty days.

    Accordingly, we hold that if a party files an application

to modify under N.J.S.A. 2A:23A-12(d) which is denied, a party

must file any summary action "within 30 days after receipt of"

the order denying modification.           See N.J.S.A. 2A:23A-13(a).

                                         B.

    The     second   unsettled    issue        concerns    the   applicable      time

period   under    N.J.S.A.     2A:23A-13(a)        where    a    party    files    an

application for modification/clarification of a PIP award by the

DRP under the rules of the organization, here Forthright.

    A    PIP    dispute    resolution     organization          must   provide    the

Commissioner     with     "a   dispute        resolution    plan,      which   shall

include procedures and rules governing the dispute resolution

process."      N.J.S.A. 39:6A-5.1(b).           The procedures and rules are

intended "to ensure adherence to the standards of performance

set forth in N.J.S.A. 39:6A-5.1 and 5.2 and [N.J.A.C. 11:3-5.1

to -5.12]."       N.J.A.C. 11:3-5.3(d)(1).             The organization must




                                         14                                A-0945-14T2
maintain, periodically review, and publish its rules, and must

make   them     available      to    the    parties,      which    must       follow    them

during the proceedings.              N.J.A.C. 11:3-5.4(a)(3), (a)(6), (b),

(b)(5);       see   also     N.J.A.C.       11:3-5.2.         N.J.A.C.        11:3-5.6(g)

provides       that      "[t]he     final        determination      of    the     dispute

resolution professional shall be . . . subject to clarification/

modification        and/or    appeal       as    provided    by   the    rules    of     the

dispute resolution organization[.]"

       Here, Forthright's Rules have been repeatedly approved by

the Commissioner.7           Because Forthright Rule 24 allows a party to

request modification or clarification of an award by the DRP, it

serves a comparable purpose as N.J.S.A. 2A:23A-12(d) serves in

APDRA proceedings.            Thus, it is appropriate to apply the same

construction        of    N.J.S.A.       2A:23A-13(a)       to    applications         under

Forthright Rule 24 as applied to 12(d) applications.                             Applying

that   construction        serves     the       APDRA's     interest     in    expedition

discussed above.

       That     construction        is     also      "consistent       with     the     [PIP

arbitration] statute's overall purpose to . . . expedite the

decision of claims."              N.J. Healthcare Coal. v. N.J. Dep't of

Banking & Ins., 440 N.J. Super. 129, 144 (App. Div. 2015).                              "The

7
  See Forthright, New Jersey No-Fault, http://www.nj-no-fault.com
(last visited April 22, 2016) (attaching the Commissioner's
approvals).



                                                15                                A-0945-14T2
evident    purpose    of       [N.J.S.A.       39:6A-5.1]       is       to   establish         an

expeditious     non-judicial          procedure       for   resolving          any    dispute

regarding the payment of PIP benefits, in furtherance of the No-

Fault   Act's    objectives       of    facilitating        'prompt           and   efficient

provision of benefits for all accident injury victims[.]'"                                 Endo

Surgi Ctr., P.C. v. Liberty Mut. Ins. Co., 391 N.J. Super. 588,

594 (App. Div. 2007) (quoting Gambino v. Royal Globe Ins. Cos.,

86 N.J. 100, 105, 107 (1981)).8

      Accordingly,        we   hold     that    the    thirty-day         deadline        under

N.J.S.A.      2A:23A-13(a)       and    N.J.A.C.      11:3-5.6(g)             for    filing      a

summary action in a PIP arbitration also applies when a party

has filed an application for modification or clarification under

the   rules    of   the    organization.          Thus,     if       a    party      files      an

application      under     Forthright      Rule       24,   a    party        must       file   a

summary    action    "within       30    days     after     receipt           of    an    award

8
  Moreover, the alternative interpretation discussed in our
earlier footnote is even more absurd in the context of PIP
arbitration.   As set forth above, the time periods for filing
and resolving an application under Forthright Rule 24 are longer
than those in N.J.S.A. 2A:23A-12(d). Thus, requiring a party to
commence a summary action within forty-five days of its receipt
of the original award would be even more likely to compel a
party to commence a summary action while a party's application
under Forthright Rule 24 was still pending before the DRP. "'A
premature entanglement of the judiciary in PIP arbitrations
would run at cross purposes with the legislative goal,'" and
contravene   the   "strong   public   policy  against   judicial
intervention in ongoing PIP arbitration proceedings."   Allstate
N.J. Ins. Co. v. Neurology Pain Assocs., 418 N.J. Super. 246,
261 (App. Div. 2011) (citations omitted).



                                           16                                         A-0945-14T2
modified    [or    clarified]        pursuant     to"   Forthright      Rule     24,    or

receipt of the order denying clarification or modification.                            See

N.J.S.A. 2A:23A-13(a).9

     Here, CURE did not commence its summary action in the Law

Division within thirty days after receipt of the DRP's order

denying    clarification.            Rather,     it   filed    its    summary       action

forty-five days later.            Thus, CURE's time to commence a summary

action "had already expired and the DRP's decision had become

final by the time it filed the present action."                              Orthopaedic

Assocs. v. Dep't of Banking & Ins., 405 N.J. Super. 54, 66 (App.

Div. 2009).       Therefore, the Law Division properly dismissed with

prejudice CURE's         complaint and request for an order to show

cause.    See ibid.

     CURE    argues      that   it    acted      in   good    faith    in    filing    its

summary action on the forty-fifth day after the denial of its

modification/clarification             application.            However,       CURE     has

offered     no    reason    why      it     delayed     filing       until    the     last

conceivable       day,   despite      our     earlier    warning       that     N.J.S.A.

9
  This will generally give the party more time than a litigant
receives under the Rules of Court, which merely toll the "[t]he
running of the [forty-five-day] time for taking an appeal"
during the pendency of a timely application for reconsideration;
after the denial of the application, the litigant must file an
appeal within "the remaining time."    R. 2:4-3(b); see also R.
2:4-1.   In any event, CURE concedes that "there is no such
tolling" provision here, and "the outcome of this matter is
dictated by N.J.S.A. 2A:23A-13(a)."



                                            17                                  A-0945-14T2
2A:23A-13(a) "does not reveal the amount of time a party has to

challenge   an   award   when   an   application   to   modify   has   been

denied."    Liberty Mut. Ins. Co., supra, 413 N.J. Super. at 523.

In any event, N.J.S.A. 2A:23A-13(a) specifically provides that

"[t]he award of the umpire shall become final unless the action

is commenced as required by this subsection."             That statutory

language is clear, and we must follow it.

    Affirmed.




                                     18                           A-0945-14T2